Title: An Acct. of the—Weather in Jan. [1769]
From: Washington, George
To: 




Jany. 1st. Ground but little froze, & soon thawed, day clear & pleasant—Wind Southwardly.
 


2. Perfectly calm, clear, and warm—the Morning was a little frosty—but gd. soon thawd.
 


3. A large white frost—the gd. a little froze, but soon thawd. Morng. calm & clear—afternoon lowering, & Wind Southwardly.
 


4. Lowering Morning without frost, but clear afternoon. Wind Southwardly.
 


5. Calm Morning with heavy Clouds & gt. appearances of Rain. Abt. 10 Oclock the wind comg. out fresh from the No. Wt. the Clouds were dispeld & the afternoon clear & cool.
 


6. Ground hard froze—but soon thawd the Morning being clear & moderate—the Wind Still—afternoon a little Muddy.
 


7. Wind at Southwest & moderate. Raing. slowly most part of the day.

 


8. Rainy morning with little or no Wind. Abt. 10 Oclock the wind came out at No. Wt. but neither blew hard nor cold. In the Eveng. it cl[eared].
 


9. Hard frost. Clear & cold wind comg. keen from the No. Wt. More moderate towards the Afternoon with less Wind—but gd. not much thawed.
 


10. White Frost & Ground hard froze. A little thawd in the Afternoon. Cloudy & Still all day. In the Eveng. Wind at No. Et.
 


11. Rain from about 9 Oclock in the Morng. with very little Wind.
 


12. Clear & Calm morning but lowering Afternoon.
 


13. Raining all the forenoon, & till three Oclock in the Afternoon with very little Intermisn. Much rain fell in this time.
 


14. Cloudy & sometimes misty with little or no Wind as there was not yesterday.
 


15. Cloudy, & sometimes dropping—quite Calm and Warm.
 


16. Very cloudy and little Wind—sometimes droppg. of Rain & sometimes snow.
 


17. Clear. Wind high from the No. West & cool. Towards the afternoon wind lowered.
 


18. Ground froze. Wind fresh from the So. West & clear till the Afternoon then Muddy.
 


19. Clear—the Ground froze—and Wind at No. West but not hard. Afternoon hazy.
 


20. Clear and but little Wind—that variable. Ground froze.
 


21. Very little or no Wind. Clear and very Warm. A large white frost but the ground very little froze.
 


22. Clear, still & warm in the Morning. Wind brisk from the So. West in the Afternoon & in the Night very hard with a little Rain.

 


23. Ground very slightly froze. Wind came out at No. Wt. this morning, & blew very hard, Day clear.
 


24. Ground very hard froze. Day clear and very cold. Wind still at No. West but not so hard as yesterday.
 


25. Forenoon cloudy & cold—afternoon clear & more moderate. Wind variable but chiefly Easterwardly. Grd. hard froze.
 


26. Cloudy Morning. Wind Northwardly and Cold—with a mixture of hail & rain in the Afternoon. Ground hard froze.
 


27. Raining moderately all day with little Wind & that chiefly Southwardly and warm.
 


28. Clear & cool forenoon. Wind at No. West. Cloudy & threatning afternoon.
 


29. Ground froze. Weathr. clear. Wind tolerable brisk at No. West—but not very cold.
 


30. Clear and pleasant Wind Southwardly. Ground hard froze.
 


31. Clear forenoon and ground froze; afternoon lowering & Raw wind Southwardly.
